                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

BRIAN MOHR,                                       :    Case No. 2:19-cv-00150-JTM-JPK
                                                  :
                        Plaintiff,                :    Judge James T. Moody
                                                  :
vs.                                               :    Magistrate Judge Joshua P. Kolar
                                                  :
NEWREZ, LLC, f/k/a NEW PENN                       :
FINANCIAL, LLC, d/b/a                             :    DEFENDANT’S REPLY
SHELLPOINT MORTGAGE                               :    MEMORANDUM IN SUPPORT OF
SERVICING,                                        :    MOTION TO DISMISS AMENDED
                                                  :    COMPLAINT
                        Defendant.                :

I.      INTRODUCTION1

        In his Response,2 Mohr sidesteps the threshold issue - whether Shellpoint’s

Letters were an attempt to collect a discharged debt against Mohr personally. They were

not. As a result, the Court should dismiss this case from the outset. The Court need not

engage in Mohr’s preferred analysis of “whether an unsophisticated consumer could

believe that Shellpoint was asking for payment of money.”

        Instead, the Court should objectively analyze the Letters and conclude that the

Letters were not an attempt to collect a discharged debt against Mohr personally.

Therefore, so long as the Letters contained a bankruptcy disclaimer confirming that

Shellpoint was not attempting to collect a discharged debt, the Letters maintain the

presumption that they were informational rather than an attempt to collect a discharged

debt.




1 Unless otherwise defined in this Reply Memorandum, the capitalized terms used have the same
definitions as assigned in Shellpoint’s Motion to Dismiss, filed on July 15, 2019 [Doc. 17] (“Motion”).
2 Plaintiff’s Response to Defendant’s Motion to Dismiss Amended Complaint, filed August 5, 2019 [Doc.

18] (“Response”).
       Mohr also muddles the analysis when he suggests Shellpoint should be liable

because the Letters’ bankruptcy disclaimer was not the best means of advising Mohr

that Shellpoint was not attempting to collect a debt against him personally. Although

Mohr unquestionably discharged his personal liability on the Mortgage Loan in his

Bankruptcy, Shellpoint’s in rem rights against the Property under the Mortgage

remained. In order to exercise its rights in rem to recoup its cost for obtaining

insurance, RESPA and Regulation X required Shellpoint to send advance notice.

Shellpoint thus sent the Letters to Mohr, the Property owner, and the only logical

recipient.

       The Letters merely informed Mohr that the Property was uninsured, that he was

free to obtain insurance, and that Shellpoint would obtain insurance on his behalf if he

failed to do so. Absent such correspondence, federal regulations would preclude

Shellpoint from recovering the costs of the insurance. So Shellpoint navigated the

precarious regulatory structure and merely informed Mohr that Shellpoint was

exercising its in rem rights against the Property. The Letters were not an attempt to

collect a discharged debt. Nor were they an attempt to collect a debt against Mohr

personally. As a result, they did not violate the FDCPA.

II.    LAW AND ARGUMENT

       A.    Shellpoint Did Not Attempt To Collect A Discharged Debt From
             Mohr Personally.

       Mohr’s Complaint is based on the faulty premise that Shellpoint attempted to

collect a discharged debt. But for his Bankruptcy, Mohr would have no colorable FDCPA

claim against Shellpoint based on the Letters. In order to prevail in this case, Mohr must

establish that (1) his obligation to provide hazard insurance was discharged in the



                                            2
Bankruptcy, and (2) Shellpoint sent the Letters to collect the discharged debt from Mohr

personally. In reality, Shellpoint sent the Letters in conjunction with its effort to exercise

its in rem rights under the Mortgage in order reserve its right to recover the cost of

insurance expenses against Mohr’s equity in the Property.

          In a case directly on-point, the bankruptcy court in In re Thomas succinctly

explained why hazard insurance letters are not an attempt to collect a discharged debt:3

                  A debtor’s mortgage-based obligation to provide hazard insurance
                  on the mortgaged property includes an in rem component of the
                  obligation that is not dischargeable in bankruptcy and that is
                  enforceable against the debtor’s equity in the property. When a
                  mortgagee is forced to buy insurance to protect its collateral, the
                  Bankruptcy Code’s automatic stay and discharge injunction do not
                  prohibit it from charging the cost of the insurance against the
                  debtor’s equity in the property. For the mortgagee to offset its cost
                  in this manner, RESPA requires the mortgagee to provide the
                  debtor with notices warning the debtor of what it is about to do. So
                  long as that notice has an adequate bankruptcy disclaimer, it is not
                  an “act to collect” a debt against the debtor personally within the
                  meaning of § 362(a)(6).

          In other words, recouping the cost of hazard insurance against the Property is not

an attempt to collect a debt against the debtor personally. And so long as the

correspondence so advising the debtor contains a bankruptcy disclaimer, it should not

be construed as an attempt to collect against the debtor personally.

          Here, Shellpoint had the right under the Mortgage to recover its insurance cost,

but could only recover in rem against the Property. But first, RESPA required Shellpoint

to send the Letters advising Mohr what it was about to do, and giving him the option to

obtain his own insurance policy. And in order to avoid remain informational

correspondence rather than an attempt to collect a debt against Mohr personally,

Shellpoint included a bankruptcy disclaimer in the Letters.

3   Thomas v. Seterus Inc. (In re Thomas), 554 B.R. 512, 523 (Bankr.M.D. Ala. 2016).


                                                     3
        As a result, the narrow issue is before this Court is whether the bankruptcy

disclaimer in the Letters was so woefully inadequate as to convert Shellpoint’s Letters

related to its in rem rights against the Property (which was not discharged) into an

attempt to collect a discharged debt against Mohr personally.

        B.      Shellpoint’s Letters Included An Adequate Bankruptcy
                Disclaimer.

        In his Response, Mohr confuses a perfect disclaimer with an adequate disclaimer.

Unsurprisingly, he alleges that Shellpoint violated the FDCPA because its disclaimer

lacked the clarity of the disclaimers in other cases. In support, Mohr cites In re

Henriquez,4 which analyzed a disclaimer that the Thomas Court cited as a superb

example. But the Thomas Court correctly noted that the FDCPA does not require

perfection to avoid liability, and it thus dismissed the FDCPA claim against Chase Bank

based on the following disclaimer, on page 7:5

                To the extent your original obligation was discharged, or is subject
                to an automatic stay of bankruptcy under Title 11 of the United
                States Code, this notice is for compliance and/or informational
                purposes only and does not constitute an attempt to collect a debt
                or to impose personal liability for such obligation.

        Shellpoint’s Letters contained the nearly identical disclaimer, on page 3:6

                To the extent that your obligation has been discharged or is subject
                to an automatic stay of bankruptcy this notice is for compliance and
                informational purposes only and does not constitute a demand for
                payment or any attempt to collect such obligation.

        Just as the Thomas Court found Chase Bank’s disclaimer effective enough to

avoid liability, so too should this Court. Shellpoint’s disclaimer was at least as

prominent as Chase Bank’s, featured on page 3 of the correspondence rather than page


4 In re Henriquez, 536 B.R. 341, 348 (Bankr.N.D. Ga. 2015).
5 In re Thomas, 554 B.R. 512, 516 (Bankr. M.D. Ala. 2016)
6 Complaint, Exs. B, C.




                                                   4
7. It also informed Mohr that it was sent for compliance and informational purposes

only, rather than attempting to collect a discharged debt. Mohr reads the phrase “to the

extent that” as negating the remainder of the disclaimer and rendering it a nullity, an

interpretation that strains credulity.7

        And Mohr is comparing apples and oranges when he relies on In re Jackson8 to

attack Shellpoint’s disclaimer. In that case, the bankruptcy court found a disclaimer at

the bottom of loan modification solicitation insufficient to shield the creditor from

liability on what was otherwise quite clearly an attempt to collect a debt. The cases are

not remotely similar. In In re Jackson, the first page of the disputed correspondence

stated in bold print “Urgent—Needs your Immediate Attention!” and the body of the

letter stated the amount of the mortgage loan’s arrearage, the short deadline to remit

funds, and the consequences (i.e., foreclosure) for failing to agree to modify the

mortgage loan. Shellpoint’s Letters involved hazard insurance and never even

referenced the amount due on the Mortgage Loan. Shellpoint is not relying on a

disclaimer to rehabilitate an otherwise coercive collection letter.

        C.      Mohr’s Attempt To Distinguish In Re Thomas Is Unavailing.

        In his Response, Mohr attempts to distinguish In re Thomas, which contained

the same “must pay” language as the Letters (and as required by RESPA and Regulation

X). Mohr brushes In re Thomas aside, erroneously suggesting the Thomas Court applied

a different standard requiring a willfulness in finding for the defendant. Not so.




7 Response, p. 7, (“Here, we have a vague invitation for the consumer to determine to what ‘extent’ his
obligation to pay may have been discharged.”)
8 Id., citing In re Jackson, No. 14-3568, 2017 WL 1102849, at *3 (Bankr. S.D. Ala. Mar. 23, 2017).




                                                     5
        The Thomas Court’s analysis centered on the Bankruptcy Code’s meaning of an

“act to collect,”9 finding it to apply to a communication that “overtly demands payment,

coerces its recipient to provide payment, or lacks a valid informational purpose.” As

discussed above, the Thomas Court then found the hazard insurance letter was not an

act to collect because the bankruptcy does not discharge the mortgagee’s in rem rights

under the mortgage, and the insurance letter contained a bankruptcy disclaimer alerting

the debtor accordingly. The Thomas Court did not analyze whether the communication

was a willful violation because it found the letter was not an act to collect against the

debtor personally in the first place.10 And there is no meaningful difference between an

“act to collect” under the FDCPA and the Bankruptcy Code.

        D.       The Miller v. Carrington Case Is Simply An Outlier That Was
                 Wrongly Decided.

        Mohr heavily relies on Miller v. Carrington Mortg. Servs., LLC,11 a recent case

from Maine. In Miller, the plaintiff/borrower discharged personal liability on his home

mortgage loan, just as Mohr did in this case. But in conjunction with the hazard

insurance letters, the defendant/lender in Miller also allegedly (1) filed a foreclosure suit

seeking judgment against the borrower personally, (2) sent him a series of mortgage

statements, and (3) made numerous collection calls. Perhaps influenced by the lender’s

numerous and haphazard collection efforts, the Miller court concluded that the hazard

insurance letters were also an attempt to collect a debt under the FDCPA.


9 11 U.S.C. §362(a).
10 In re Thomas, 554 B.R. 512, 520 (Bankr. M.D. Ala. 2016) (“Chase does not attack the willfulness of its
conduct or Plaintiffs’ injury in its motion to dismiss. Instead, Chase argues that its conduct did not violate
the automatic stay at all. Therefore, the issues are (1) whether Chase's monthly mortgage statements are
an attempt to collect an in personam debt against Plaintiffs, (2) whether Chase may hold Plaintiffs
responsible for force-placed hazard insurance on the Property after Plaintiffs have surrendered the
Property and, to the extent Chase may not, whether its insurance letters are an attempt to collect from
Plaintiffs personally, and (3) whether Chase may be held liable for the conduct of its servicer, Seterus.”).
11 Miller v. Carrington Mortg. Servs., LLC, supra, 2019 WL 2871141, at *6–7 (D. Me. July 3, 2019)




                                                      6
        Shellpoint respectfully suggests that the Miller Court simply got it wrong, and

that it issued an outlier opinion this Court should not adopt. The Miller decision

contained virtually no bankruptcy analysis, accepting as true the premise that

recovering hazard insurance amounts to an attempt to collect a discharged debt.

Shellpoint cited several cases in its Motion that thoroughly analyzed the interplay

between the mortgage and the bankruptcy discharge. Those cases, most notably and

directly In re Thomas, unanimously held that the bankruptcy did not discharge the

lender’s in rem rights under the Mortgage. And because the right to proceed in rem

survived the bankruptcy discharge, the Letters are presumptively informational, and the

bankruptcy disclaimer keeps the Letters from turning into an attempt to collect a

discharged debt.12

        Shellpoint also cited several other cases in its Motion merely for the proposition

that a “debt collector” can send correspondence that is informational rather than an

attempt to collect a debt.13 Shellpoint never argued that these cases are controlling.

Mohr distinguishes these cases factually, attacking a straw man by wrongly suggesting

that Shellpoint relied on these cases as controlling in this case.

        E.      The Plaintiff Fails To State An FDCPA Claims Based On The
                Foreclosure Delay.

        Mohr also asks this Court find that Shellpoint’s alleged six-month delay from

filing the Foreclosure to entering a judgment amounts to a “deceptive and unfair

practice” violating the FDCPA, 15 U.S.C. §1692f.14 The statute sets forth eight distinct

actions that constitute a violation of the FDCPA, none of which remotely applies to the

facts alleged. And Mohr cites no precedence for his novel claim.
12 Motion, fn. 53.
13 See Motion, p. 7-8, fns. 30-36; Response, p. 8-10.
14 Complaint, ¶35.




                                                        7
           As a practical matter, most borrowers who discharged any personal liability on a

mortgage loan would be thrilled to delay the inevitable foreclosure. If anything,

Shellpoint stood to lose from the alleged delay, as it continued to pay the insurance and

maintenance expenses to preserve the Property. On the flip side, common sense dictates

that Mohr continued to enjoy the use of the Property without any of the attendant costs.

Mohr’s alleged damages arising from homeowner’s association fees for which he is not

personally liable fails to rise above the speculative level and should be dismissed from

the outset.


           F.      The Plaintiff’s Contract Claims Ask This Court To Wrest Control
                   From The State Court To Decide Issues Arising Directly From
                   The Pending Foreclosure.

           Mohr’s breach of contract claims are not ripe. If the Court exercises supplemental

jurisdiction over Mohr’s contract claims, it should promptly dismiss them. He has not

suffered any damages. Mohr does not allege that Shellpoint has even sought to recover

its insurance charges against him or from the Property’s sale proceeds, and thus

Shellpoint has not breached any contract.

           Mohr seeks to survive the pleadings stage in this case by arguing that he could

not have objected to the reasonableness of the insurances expenses in the Foreclosure

because the issue has not yet been before the state court. In so doing, Mohr tacitly

admits his contract claims in Counts Two and Three are not yet ripe. Instead, he asks

this Court for declaratory relief to determine the amounts he owes.15 That determination

is a core function of the state court in a Foreclosure. Mohr presents no compelling

reason why this Court should entertain concurrent and duplicative litigation.



15   Response, p. 12.


                                               8
           Even if Rooker-Feldman does not technically apply because the state court has

not yet entered a final judgment confirming the sale and distributing sale proceeds, this

Court can and should invoke comity or abstention doctrines to dismiss this federal

action in favor of the state-court litigation.16 And this Court should not offer an advisory

opinion as to the reasonableness of the hazard insurance expenses or tie the state court’s

hands by making that hypothetical determination. Mohr is free to make those

arguments to the state court if and when the time to do so arises.

III.       CONCLUSION

           For the foregoing reasons, Defendant Shellpoint requests that the Court find that

the Complaint fails to state a claim for relief under Fed.R.Civ.P. 12(b)(6), and dismiss

this case.


                                                      Respectfully submitted,
OF COUNSEL:
                                                      /s/ Jeffrey J. Hanneken
                                                      Jeffrey J. Hanneken (31726-15)
GRAYDON HEAD & RITCHEY LLP                            Counsel for Defendant NewRez, LLC, f/k/a
312 Walnut Street                                     New Penn Financial, LLC d/b/a Shellpoint
Suite 1800                                            Mortgage Servicing
Cincinnati, OH 45202                                  GRAYDON HEAD & RITCHEY LLP
Phone: (513) 621-6464                                 312 Walnut Street
Fax: (513) 651-3836                                   Suite 1800
                                                      Cincinnati, OH 45202
                                                      Phone: (513) 629-0349
                                                      Fax: (513) 651-3836
                                                      E-mail: jhanneken@graydon.law




16   See, e.g., Colorado River Water Conservation Dist. v. United States, 424 U. S. 800 (1976).


                                                       9
                           CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and accurate copy of the foregoing
Reply Memorandum was filed via the CM/ECF system that will send notification to all
counsel of record, this 19th day of August, 2019.


                                           /s/ Jeffrey J. Hanneken
                                           Jeffrey J. Hanneken (31726-15)



9602048.2




                                         10
